Exhibit 10.15


Written Description of Non-employee Director Compensation




Each non-employee Director will be paid an annual retainer of $40,000 (except
the Lead Director, who will receive a $45,000 retainer), plus an annual grant of
options to purchase 2,000 shares of the Company’s stock.  The options are to be
granted under the Company’s 2007 Equity Incentive Plan, which provides for
options to be granted to directors with an exercise price equal to the fair
market value of the Company’s stock on the date of grant.  The options will be
immediately exercisable upon grant and remain outstanding for a period of 10
years from the date of grant.